       Case: 3:18-cv-00248-wmc Document #: 5 Filed: 05/29/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


GEOFFREY A. HERLING,

                              Petitioner,                 OPINION AND ORDER

       v.                                                       18-cv-248-wmc

MICHAEL DITTMAN, Warden,
Columbia Correctional Institution,

                              Respondent.


       In 2012, a Dane County, Wisconsin, jury found petitioner Geoffrey Herling guilty

on two counts of attempted, first-degree intentional homicide, arising out of his

participation in a motel hallway shootout with several Dane County deputies on July 12,

2011. Herling’s defense at trial was that he intended only for the officers to kill him -- a

defense known colloquially as “suicide by cop.” After sentencing, Herling sought a new

trial, claiming that: (1) he was suffering from amnesia regarding the events leading up to

and during the shooting incident; and (2) his lawyer had been ineffective by failing to raise

the issue during trial.   Although not convinced that Herling had presented sufficient

evidence to establish his claim of amnesia, the circuit court found that Herling had not

been prejudiced by any arguable ineffectiveness of counsel even if he had amnesia. The

Wisconsin Court of Appeals agreed, and the Wisconsin Supreme Court declined his

request to review the case.

       Having exhausted his state court remedies, Herling now petitions this court for a

                                             1
       Case: 3:18-cv-00248-wmc Document #: 5 Filed: 05/29/20 Page 2 of 6



writ of habeas corpus under 28 U.S.C. § 2254, asserting the same claim of ineffective

assistance of counsel already rejected by the Wisconsin courts. On December 20, 2018,

the court reviewed his petition, including copies of the relevant state court decisions, and

“[a]ssuming the state courts accurately recited the key facts,” determined the state courts’

resolution of Herling’s Strickland claim was eminently reasonable.” (Op. and Order, Dec.

20, 2018 (dkt. #3) 7.) Still, before dismissing the petition, the court gave Herling another

opportunity “to show that he can satisfy the rigorous prerequisites set out in 28 U.S.C. §

2254 for obtaining federal habeas relief.” (Id. at 8.)

       Herling, who is represented by counsel, responded to that order by submitting a 32-

page brief, trial and postconviction motion transcripts, and copies of the postconviction

motions he filed in state court, attempting to overcome § 2254(d)’s high bar by arguing

that the Wisconsin courts acted unreasonably when they determined he had received a fair

trial – and, therefore, failed to show prejudice under Strickland -- without hearing testimony

from trial counsel. (Dkt. #4.) More specifically, Herling argues that without counsel’s

testimony, the state courts had no basis to find the following facts:

              (1) Herling and his counsel were able to reconstruct the events from
       the large volume of physical evidence produced by the state before trial,
       including a videotape and reports from evidence recovery officers and crime
       scene reconstruction experts; and

              (2) it was “practically inconceivable” that a jury would have acquitted
       Herling even if he had been able to testify that he lacked the intent to kill
       the officers.

       Herling’s attack on these findings fails for two reasons. First, he has failed to come



                                              2
        Case: 3:18-cv-00248-wmc Document #: 5 Filed: 05/29/20 Page 3 of 6



forth with the necessary “clear and convincing evidence” to rebut these findings, which are

presumed correct. 28 U.S.C. § 2254(e)(1). Although Herling insists that the state courts

did not have enough evidence to find these facts without hearing from trial counsel, he has

not provided an affidavit from trial counsel to support his claim. His position that the

state courts’ factual findings are unreliable absent trial counsel’s testimony, therefore, rests

on nothing but speculation.

       Second, even had Herling presented an affidavit from counsel, there is a negligible

chance his statement would show that the state courts were unreasonable in finding that

Herling and he were able to reconstruct the shooting from the videotape, physical evidence,

eyewitness testimony, and reconstruction expert testimony.           Indeed, in his opening

statement, counsel told the jury that “with a few notable exceptions, there’s not much

disagreement about what happened in this case.” (Dkt. #4-2, at 39.) As the state trial

court emphasized in its findings, the issue at trial was not what Herling did, but what he

intended, and therefore Herling’s inability to testify about what were his essentially

indisputable actions would not have mattered. (Ord. on Post-Conviction Mot. (dkt. #1-

3) at 17-18.) Testimony from counsel would not change this fact.

       As for the trial court’s finding that the prosecution’s case against Herling was

“exceedingly strong,” Herling again does not explain how counsel’s testimony would be

relevant. Herling suggests that trial counsel must have thought otherwise or he would not

have taken the case to trial, but that is nothing but rank speculation. Indeed, there are

countless criminal trials in which the defendant lacks a legitimate defense. In any case,

                                               3
          Case: 3:18-cv-00248-wmc Document #: 5 Filed: 05/29/20 Page 4 of 6



the decision to go to trial is the defendant’s, not counsel’s, so what counsel thought of the

case has little relevance to the jury’s and state courts’ after-the-fact assessment of the trial

itself.

          Third, and finally, Herling attacks the reasonableness of the state courts’ finding

that he was able to present extensive evidence to the jury in support of his “suicide by cop”

theory of defense despite not testifying. In particular, Herling argues that this finding is

inconsistent with the state courts’ finding that the jury could have found the requisite

intent to kill even if it fully credited Herling’s “suicide by cop” defense. According to

Herling, it was unreasonable for the state courts to say in one breath that the defense of

“suicide by cop” was a loser, while in the next breath point to Herling’s ability to present

that defense as evidence that he was not prejudiced. (Br. in Supp. (dkt. #4) at 31-32.)

Again, the court disagrees.

          The point that the state courts were making was merely that it was not necessary

for Herling to testify in order to present his “suicide by cop” defense, meaning he was not

deprived of the ability to present a defense. It was also reasonable and logical for the state

courts to afind that the “suicide by cop” defense, even if believed by the jury, would not

have undermined the jury’s finding that he had the mental purpose to kill the deputies in

light of the overwhelming evidence presented by the state in favor of attempted homicide.

A defendant has a constitutional right to present a defense, not a right to present a

successful one.

          In sum, Herling has failed to show that he meets any of the prerequisites for habeas

                                               4
       Case: 3:18-cv-00248-wmc Document #: 5 Filed: 05/29/20 Page 5 of 6



relief set out in § 2254(d). Accordingly, for the reasons stated in the court’s opinion and

order entered December 20th, 2018, as supplemented herein, his petition must be

dismissed.

       Should Herling wish to appeal this decision, he must first obtain a certificate of

appealability. See 28 U.S.C. § 2253(c) (providing that an appeal may not be taken to the

court of appeals from the final order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability). A certificate of appealability may issue only if the

petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Where a district court has rejected the constitutional claims on the

merits, the showing required to satisfy § 2253(c) is straightforward: The petitioner must

demonstrate that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Herling is entitled to habeas relief on his ineffective assistance of counsel claim only

if he can show that the state court’s ruling was so “lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for fair-

minded disagreement.”      Ward v. Neal, 835 F.3d 698, 703 (7th Cir. 2016) (internal

citation omitted). As explained above, and in this court’s previous order, Herling has not

come close to making that showing.        The state courts applied the correct rule, took

Herling’s claim seriously, made findings of fact supported by the record, and drew

reasonable conclusions from those facts. In light of this, the court finds Herling’s Sixth

Amendment claim is not reasonably debatable. Therefore, the court denies a certificate

                                              5
        Case: 3:18-cv-00248-wmc Document #: 5 Filed: 05/29/20 Page 6 of 6



of appealability.


                                             ORDER

       IT IS ORDERED that Geoffrey Herling’s petition for a writ of habeas corpus is

DISMISSED.

       Entered this 29th day of May, 2020.

                                                 BY THE COURT:

                                                 /s/
                                                 _______________________________
                                                 WILLIAM M. CONLEY
                                                 District Judge




                                             6
